FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAXIMO BERREONDO,                                No. 14-15583

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00432-LJO-DLB

 v.
                                                 MEMORANDUM*
JONATHAN AKANNO, Prison Doctor,
Kern Valley State Prison,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Maximo Berreondo, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Berreondo

failed to raise a genuine dispute of material fact as to whether defendant Akanno

was deliberately indifferent to his pressure sores. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (a prison official is deliberately indifferent only if he or she

“knows of and disregards an excessive risk to inmate health”); Toguchi, 391 F.3d

at 1057-60 (neither a difference of opinion concerning the course of treatment nor

negligence in diagnosing or treating a medical condition amounts to deliberate

indifference); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a plaintiff

“must show that the course of treatment the doctor[] chose was medically

unacceptable under the circumstances”).

      We reject Berreondo’s unsupported contention that the district court did not

consider the evidence Berreondo submitted in his objections to the magistrate

judge’s findings and recommendations.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Berreondo’s request to be put on permanent “PLU” status, filed on


                                           2                                       14-15583
September 17, 2014, is denied.

      AFFIRMED.




                                 3   14-15583